DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-20 are pending.  Claim 1 is independent.  Claims 19-20 are newly added 8/3/2022.
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. Applicant’s urge their amendments comply with 112. In response, see the rejection below addressing the claim language as presented for examination.  
Applicants also urge that Kerneis does not teach saturating their hide in a total amount of water or a total amount of tanning agent as is required by claims 1, 13-15. In response, the teachings on page 3 of the English language translation, beginning with the paragraph describing internal distribution of clean fats, to the 6th paragraph on page 3 describing the utility of methansulfonic acid in tanning baths guides one of ordinary skill to the claimed concept that the hides are saturated with the aqueous treatment reagents encompassing the material limitations of claims 13-15.  
Finally, Applicants urge that their invention provides a solution to a long felt need to reduce the amount of tanning agents that is needed to fully tan the hide.  In response, the prior art also specifically addresses the it seems that the methanesulfonate ions temporarily bind to the clean fats of the skin to increase mobility and allow migration of fats from the thickest parts of the skin. (therefore, the fatty ones) to produce a spreading effect, leading to an increase in the surface and a homogenization of the thickness; this fixation is then destroyed for reasons that are not well known and the methanesulfonate returns to the bath where it is recovered i.e. recycled thus achieving the same result as using less tanning agent. The total amount of methanesulfonic acid or methanesulfonate ions is preferably between 0.1 and 2 moles per kg of dry skin: this amount therefore remains very small compared to the amount of clean fat of the skin, so that the actions above mentioned are catalytic type.  See paragraph 1 on page 3 of the translation.  Accordingly, the teachings of Kerneis is found pertinent to the claims as presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is water in the contents of the container. Also, is omitted what are the process steps in “…configured to retain a first amount of water…”  For purposes of examination, water and tanning agent in an aqueous solution saturating the hide meets the broadest reasonable interpretation of this claim language. 
Claim 1 recites the limitation "wherein a total amount of tanning agent"  and also recites a “…the first amount of tanning agent…” which language is unclear and indefinite.
Claim 1 recites the limitation "wherein a total amount of water"  and also recites a “…the first amount of water…” which language is unclear and indefinite.
The term “chemicals” in claim 4 limiting the tanning agent of claim 1 is unclear and indefinite as to what is included or excluded from the term chemicals.  
	Claim 5 recites material limitation to a “…slipping agent…” which is not clear from the specification what is the scope of the liquid slipping agent (Zeteslip ECS) in the specification [0035] and what reagents would encompass the scope of the claim language to slipping agent. For purposes of compact prosecution, any auxiliary would encompass the scope of slipping agent. Basis of Examiner’s BRI can be found in from the Leather Auxiliaries pdf search notes attached. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerneis et al. (EP 0563139 B1) Google Patents translation attached.
Kerneis et al. teach a process for tanning hides in a tanning bath containing an aqueous solution of chromium methanesulfonate and a mixture of vegetable and/or synthetic tanning agent.  See claims 5-6 and abstract.  Examiner notes that Applicants specification, in at least [0027] teaches the same chromium methane sulfonate tanning agent of Kerneis et al., see claim 11 of the prior art and claim 9 teaches the method step of using their tanning bath for hides during pickling processes.  See also abstract and Ex. 2 and Ex. 6.   Accordingly, the chromium sulfate tanning agent of Kerneis et al. meets the scope of the tanning agent of claim 6 as explained by the specification in at least [0027].
Example 1 teaches basifying with 1% sodium formate then 4% sodium hydrogen carbonate (bicarbonate) every hour for 4 hours.  
Material limitation of claim 2, wherein the hides are sammyed is met by the Kerneis et al. example 2 specifically guiding one of ordinary skill to the hide being wet prior to pickling. 
Regarding the pH limitations of claims 3 and 16-18, Ex. 1 teaches the end of the tanning pH is 3.9 encompassing the claimed ranges.  See page 4, [0034].
Regarding the two or more chemicals in the tanning agent of claim 4, is met by the art teaching in claims 10-11 that the tanning agent, is based on chromium methanesulfonate.
Regarding the deliming of claim 6 and 12, Kerneis et al. teach pH reduction in claim 6. 
Regarding the total amount of water and a total amount of tanning agent is equal to or less than 100% of the first amount of water/tanning agent as is required in dependent claims 13-15, the teachings on page 3 of the English language translation, beginning with the paragraph describing internal distribution of clean fats, to the 6th paragraph on page 3 describing the utility of methansulfonic acid in tanning baths guides one of ordinary skill to the claimed concept that the animal hides are full saturated in the aqueous bath with the claimed treatment reagents and thus encompasses the material limitations of claims 1, 13-15.
Page 3, [0027] guides one of ordinary skill to carrying out the process under atmospheric pressure which teaching encompasses the broadly claimed range of atmospheric pressures in claims 1, 19, and 20.
Kerneis et al. do not teach the claimed language to a container as is required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed process for tanning animal hides in a container as claimed because Kerneis et al. teach tanning pickled hides in an aqueous tanning bath which aqueous tanning bath would be necessarily be held in some sort of container in general.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761